NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

BERNARD ANDREW ROTHMAN,

Plaintiff,

s Civil Action No. 19-13011 (MAS) (TJB)
STATE OF NEW JERSEY, DEPARTMENT
OF LABOR AND WORKFORCE
DEVELOPMENT, DIVISION OF WAGE
AND HOUR COMPLIANCE, GENERAL
ENFORCEMENT,

MEMORANDUM OPINION

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendant State of New Jersey, Department of
Labor and Workforce Development, Division of Wage and Hour Compliance, General
Enforcement’s (“NJDOL” or “Defendant”) Motion to Dismiss pro se Plaintiff Bernard Andrew
Rothman’s (“Plaintiff”) Complaint pursuant to Federal Rules of Civil Procedure! 12(b)(1) and
12(b)(6) (ECF No. 3) and Plaintiff's Motion for Injunction and Additional Pleadings (ECF
No. 10). Plaintiff opposed Defendant’s Motion to Dismiss (ECF Nos. 7, 8), and Defendant did
not reply. Defendant opposed Plaintiff's Motion (ECF No. 11), and Plaintiff replied (ECF

No. 12). The Court has carefully considered the parties’ submissions and decides the matter

 

| Unless otherwise noted, all references to a “Rule” or “Rules” hereinafter refer to the Federal
Rules of Civil Procedure.
without oral argument pursuant to Local Civil Rule 7 8.1. For the reasons set forth below,
Defendant’s Motion is granted. and Plaintiff's Motion is denied.
1. BACKGROUND?

On May 7, 2019, NJDOL issued a subpoena to Plaintiff seeking information about SBR
Tire Exchange, Inc. (“SBR”), of which Plaintiff is President and Owner. (Compl. §{ 8-9. ECF
No. 1.) The subpoena compelled Plaintiff to appear before NJDOL and to produce certain SBR
records, including time records, payroll records, and employee records, for the period from
January 2017 to January 2019. (Subpoena, PI.’s Ex. to Compl. at * 12,3 ECF No. 1-2.)

Plaintiff alleges that he complied with the Subpoena and appeared before Mr. Albert
Luongo of NJDOL on May 16, 2019. (Compl. § 6.) At that time, he unsuccessfully attempted to
quash the Subpoena. (Id.) Plaintiff further alleges that, afier speaking with Mr. Luongo for fifty
minutes, he “was coerced and unwillingly forced to sign [a] statement.” (Jd. )

On May 28, 2019, Plaintiff initiated this suit alleging that, by its actions, NJDOL engaged
iy a “fishing expedition” in contravention of his Fourth and Fifth Amendment rights. (Jd. § 18.)
Plaintiff alleges the Subpoena was “unreasonable” and that NJDOL “had no right to continue the
meeting and coerc[e]. fore[e, and] induc[e] [a] witness to sign a statement, which can and could
‘ncriminate himself and his corporation.” (Id. 9 3-6, 28.) Plaintiff asks the Court to (1) quash

the Subpoena; (2) void his May 16, 2019, statement; (3) strip NJDOL of its subpoena-issuing

 

* In ruling ona motion to dismiss, the Court accepts as true all well-pled factual allegations in
the Complaint. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (applying
standard on Rule 12(b)(6) motion); Hartig Drug Co. v. Senju Pharm. Co., 836 F.3d 261, 268 (3d
Cir. 2016) (applying standard on facial Rule 12(b)(1) motion). . +

: ae numbers preceded with an asterisk reference the page numbers at the top of the ECF
iling.
power; and (4) grant damages, including punitive damages, or any other relief the Court deems
just and proper. (/d. at 9.)

NIDOL moves to dismiss pursuant to Rules 12(b)(1) and 12(b)(6). NJDOL argues that
the Court does not have subject matter jurisdiction over the matter (Def.’s Moving Br. 4-7, ECF
No. 3-1), and Plaintiff fails to state a claim because “a federal action by a private party cannot be
maintained against a state” (id. at 8).

Il. LEGAL STANDARD

 

A. Rule 12(b)(1) Standard

At any time, a defendant may move to dismiss for lack of subject matter jurisdiction
pursuant to Rule 12(b)(1). Fed. R. Civ. P. 12(b)(1), (h)(3). “A motion to dismiss . . . for lack of
subject matter jurisdiction made prior to the filing of the defendant’s answer is a facial challenge
to the complaint.” Bennett v. City of Atl. City, 288 F. Supp. 2d 675, 678 (D.N.J. 2003) (citations
omitted). “A facial 12(b)(1) challenge, which attacks the complaint on its face without contesting
its alleged facts, is like a 12(b)(6) motion in requiring the court to consider the allegations of the
complaint as true.” Hartig Drug Co. v. Senju Pharm. Co., 836 F.3d 261, 268 (3d Cir. 2016)
(internal quotation marks and citation omitted). The Third Circuit has “repeatedly cautioned
against allowing a Rule 12(b)(1) motion . . . to be turned into an attack on the merits.” Jd. at
272 n.14.

B. Rule 12(b)(6) Standard

When deciding a motion to dismiss pursuant to Rule 12(b)(6), the Court must “accept all
factual allegations as true, construe the complaint in the light most favorable to the plaintiff, and
determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled

to relief.” Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008). “To survive a motion

laa
to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a claim to
relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation
marks omitted). Importantly, on a Rule 12(b)(6) motion to dismiss, “the defendant bears the
burden of showing that no claim has been presented.” Hedges v. United States, 404 F.3d 744,
750 (3d Cir. 2005).

“[A] pro se complaint, however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers... .” Erickson v. Pardus, 551 U.S. 89, 94
(2007) (citation omitted). Nonetheless, “a litigant is not absolved from complying with 7wombly
and the federal pleading requirements merely because [he] proceeds pro se.” Thakar v. Tan, 372
F. App’x 325, 328 (3d Cir. 2010) (citation omitted). Thus, “pro se litigants still must allege
sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704
F.3d 239, 245 (3d Cir. 2013) (citation omitted).

Ill. DISCUSSION

A. Subject Matter Jurisdiction

NJDOL argues that “[a]lthough [P]laintiff's [C]omplaint alleges violations of the Fourth
and Fifth Amendments of the U.S. Constitution, those constitutional provisions do not apply
here” because they “apply only to criminal matters.” (Def.’s Moving Br. 6.) NJDOL provides no
support for its assertion.

It is well settled that “[t]he basic purpose of [the Fourth] Amendment . . . is to safeguard
the privacy and security of individuals against arbitrary invasions by governmental officials.”
Camara v. Mun. Court of S.F., 387 U.S. 523, 528 (1967). To that end, administrative searches
could amount to “significant intrusions upon the interests protected by the Fourth Amendment.”

Id. at 534. Indeed, NIDOL cites to See v. City of Seattle, 387 U.S. 541 (1967). (Def.’s Moving
Br. 6.) In See, the Court stated that “when an administrative agency subpoenas corporate books

or records, the Fourth Amendment requires that the subpoena be sufficiently limited in scope,
~ relevant in purpose, and specific in directive so that compliance will not be unreasonably
burdensome.” 387 U.S. at 544, Plaintiff alleges here that NIDOL’s Subpoena violated his Fourth
Amendment right. (Compl. {| 6.) At this juncture, on a (2(b)(1) motion, the Court will not
adjudicate the merits of Plaintiff's Fourth Amendment claim.

Similarly, as to Plaintiff's Fifth Amendment claim, it is well-settled law that the
constitutional privilege against self-incrimination is applicable to both civil and criminal
proceedings. McCarthy v. Arndstein, 266 U.S. 34, 40 (1924). Because the Fourth and Fifth
Amendments could apply to agency action, the Court declines to decide, on a Rule 12(b)(1)
motion, whether “TPllaintiff’s claims of constitutional violations are non-existent[] and|.|
therefore, should be dismissed.” (See Def.’s Moving Br. 6.)

B. Eleventh Amendment Immunity

NJDOL also argues that Plaintiff has failed to state a claim upon which relief can be
granted because it is immune from Plaintiff's suit under the Eleventh Amendment. (Def.’s
Moving Br. 7-8.) Without citation to statutory authority or relevant case law, Defendant argues
that it is a “principal agency in the executive branch of the State of New Jersey”; it “has not
consented to suit in federal court in this matter”; and it 1s, therefore, entitled to Eleventh
Amendment immunity. (/d. at 8.)

The Eleventh Amendment to the Constitution of the United States provides that “[t]he
Judicial power of the United States shall not be construed to extend to any suit in law or equity,
commenced or prosecuted against one of the United States by Citizens of another State, or by

Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. The Eleventh Amendment
provides “states with immunity from suit for monetary relief in federal court . . . from suits
brought by their own citizens.” Gattuso v. N.J. Dep’t of Human Servs., 881 F. Supp. 2d 639, 645
(D.N.J. 2012) (citing Hans v. Louisiana, 134 US. 1, 13-14 (1890); Seminole Tribe of Fla. v.
Florida, 517 U.S. 44, 67-68 (1996)).

Even when a state is not named in the suit, a defendant state department or agency is
eligible for sovereign immunity if it is an “arm of the state” such that “[the] state is [the] real
party-in-interest.” Chisolm v. McManimon, 275 F.3d 315, 322-3 (3d Cir. 2001). To determine
whether a state agency is an arm of the state, the Court must examine: (1) whether payment of a
judgment would come from the state treasury; (2) the status of the entity under state law; and
(3) the entity’s degree of autonomy. /d. (citing Fitchik v. N.J. Transit Rail Ops., Inc., 873 F.2d
655, 659 (3d Cir. 1989) (en banc)). “A party asserting Eleventh Amendment immunity bears the
burden of proving its applicability.” Id.

Although Defendant does not address each of the Fitchik factors, the Court nonetheless
considers whether NIDOL is immune from Plaintiffs suit. Upon review of the New Jersey
Statutes Annotated, the Court finds: (1) NJDOL is a principal department of the state’s executive
branch, N.J. Stat. Ann. §§ 34:1A—1 to —2; (2) the NJDOL’s Commissioner is appointed by the
Governor and his or her salary is paid by the State of New Jersey, id. §§ 34:1-4; (3) the
Commissioner maintains a bureau—the Division of Wage and Hour Compliance—and assigns a

bureau director as necessary to administer the Wage and Hour Law, id. §§ 34:11—56al, a2, a29;

 

+ Although state agencies are generally granted Eleventh Amendment immunity, “individual
state officers can be sued in their individual capacities for prospective injunctive and declaratory
relief to end continuing or ongoing violations of federal law.” MCI Telecomm. Corp. v. Bell Atl.
Pa., 271 F.3d 491, 506 (3d Cir. 2001) (citing Ex parte Young, 209 U.S. 123 (1908)). That is,
individuals may seek to prospectively enjoin state officials from enforcing state laws that violate
the Constitution. Here, Plaintiff does not name any individual state agency officers
as Defendants.
and (4) the fees and moneys collected by the NJDOL’s Commissioner under the provisions of
Title 34 are paid to the state treasurer, id. § 34:1-25. The Court, accordingly, finds that, under
the Fitchik factors, the State of New Jersey is the real party in interest and that NJDOL is
‘mmune from Plaintiffs suit. See also Hogg’s v. New Jersey, No. 07-2972, 2008 WL 5272372,
at *8 (D.N.J. Dec. 16, 2008), aff'd, 352 F. App’x 625 (3d Cir. 2009). Because NJDOL is not
subject to suit, the Court dismisses the Complaint.
IV. CONCLUSION

For the reasons set forth above, Defendant’s Motion to Dismiss (ECF No. 3) is granted.
Because the Court grants Plaintiff leave to amend his Complaint, the Court denies Plaintiff's
Motion for Injunction and Additional Pleadings (ECF No. 10). An order consistent with this

Memorandum Opinion will be entered.

3/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
